      Case 7:18-cr-00128 Document 99 Filed on 04/30/19 in TXSD Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION

UNITED STATES OF AMERICA                       §
                                               §
       v.                                      §           7:18-cr-0128-S1
                                               §
SELENE SUAREZ                                  §

                          DEFENDANT’S PROPOSED JURY INSTRUCTIONS

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES    NOW,   SELENE SUAREZ, Defendant, by and through her undersigned counsel

Christopher Sully and Alejandro Ballesteros, and respectfully files these proposed jury

instructions:


    STRUCTURING TRANSACTIONS TO EVADE REPORTING REQUIREMENTS
                        31 U.S.C. § 5324(a)(3)
                           2.104 (modified)

       Title 31, United States Code, Section 5324(a)(3), makes it a crime for anyone to

structure any transaction with one or more domestic financial institutions in order to evade the

reporting requirements of or any regulation prescribed under section 5313(a) of Title 31 of

the United States Code.

       Section 5313(a) and its implementing regulations require the filing of a government

form called a Currency Transaction Report (CTR). Those regulations require that every

domestic financial institution which engages in a currency transaction of more than $10,000 in a

business day must file a report with the Internal Revenue Service furnishing, among other

things, the identity and address of the person engaging in the transaction, and the amount

of the currency transaction. The CTR must be filed within fifteen (15) days of the transaction.
      Case 7:18-cr-00128 Document 99 Filed on 04/30/19 in TXSD Page 2 of 7



       For you to find the defendant guilty of this crime, you must be convinced that the

government has proved each of the following beyond a reasonable doubt:

       First: That the defendant knew of the domestic financial institution's legal obligation

to report currency transactions in excess of $10,000;

       Second: That the defendant knowingly structured the currency transaction alleged in that

respective count of the indictment; and

       Third: That the purpose of the structured transaction was to evade that reporting

obligation.

       A person structures a transaction if that person conducts one or more currency

transactions in any amount, at one or more financial institutions, on one or more days,

for the purpose of evading the reporting requirements described earlier. Structuring includes

breaking down a single sum of currency exceeding $10,000 into smaller sums.



   PRESUMPTION OF INNOCENCE, BURDEN OF PROOF, REASONABLE DOUBT
                               1.05


       The indictment or formal charge against a defendant is not evidence of guilt. Indeed,

the defendant is presumed by the law to be innocent. The defendant begins with a clean

slate. The law does not require a defendant to prove his innocence or produce any evidence

at all and no inference whatever may be drawn from the election of a defendant not to testify.

       The government has the burden of proving the defendant guilty beyond a reasonable

doubt, and if it fails to do so, you must acquit the defendant. While the government's burden

of proof is a strict or heavy burden, it is not necessary that the defendant's guilt be proved

beyond all possible doubt. It is only required that the government's proof exclude any

“reasonable doubt” concerning the defendant's guilt.
      Case 7:18-cr-00128 Document 99 Filed on 04/30/19 in TXSD Page 3 of 7



       A “reasonable doubt” is a doubt based upon reason and common sense after careful and

impartial consideration of all the evidence in the case. Proof beyond a reasonable doubt, therefore,

is proof of such a convincing character that you would be willing to rely and act upon it without

hesitation in making the most important decisions of your own affairs.



                  EVIDENCE—EXCLUDING WHAT IS NOT EVIDENCE
                                   1.06


       As I told you earlier, it is your duty to determine the facts. To do so, you must consider

only the evidence presented during the trial. Evidence is the sworn testimony of the

witnesses, including stipulations, and the exhibits. The questions, statements, objections, and

arguments made by the lawyers are not evidence.

       The function of the lawyers is to point out those things that are most significant or

most helpful to their side of the case, and in so doing to call your attention to certain facts or

inferences that might otherwise escape your notice. In the fi analysis, however, it is your own

recollection and interpretation of the evidence that controls in the case. What the lawyers say is

not binding upon you.

       During the trial I sustained objections to certain questions and exhibits. You must

disregard those questions and exhibits entirely. Do not speculate as to what the witness would

have said if permitted to answer the question or as to the contents of an exhibit. Also, certain

testimony or other evidence has been ordered removed from the record and you have been

instructed to disregard this evidence. Do not consider any testimony or other evidence which

has been removed from your consideration in reaching your decision. Your verdict must

be based solely on the legally admissible evidence and testimony.

       Also, do not assume from anything I may have done or said during the trial that I have any
      Case 7:18-cr-00128 Document 99 Filed on 04/30/19 in TXSD Page 4 of 7



opinion concerning any of the issues in this case. Except for the instructions to you on the law,

you should disregard anything I may have said during the trial in arriving at your own verdict.



                              CREDIBILITY OF WITNESSES
                                              1.08


       I remind you that it is your job to decide whether the government has proved the guilt

of the defendant beyond a reasonable doubt. In doing so, you must consider all of the

evidence. This does not mean, however, that you must accept all of the evidence as true

or accurate.

       You are the sole judges of the credibility or “believability” of each witness and the

weight to be given to the witness's testimony. An important part of your job will be making

judgments about the testimony of the witnesses who testified in this case. You should decide

whether you believe all, some part, or none of what each person had to say, and how important

that testimony was. In making that decision I suggest that you ask yourself a few questions:

Did the witness impress you as honest? Did the witness have any particular reason not to tell

the truth? Did the witness have a personal interest in the outcome of the case? Did the witness

have any relationship with either the government or the defense? Did the witness seem to have

a good memory? Did the witness clearly see or hear the things about which he testified? Did the

witness have the opportunity and ability to understand the questions clearly and answer them

directly? Did the witness's testimony diff from the testimony of other witnesses? These are

a few of the considerations that will help you determine the accuracy of what each witness said.

       Your job is to think about the testimony of each witness you have heard and decide

how much you believe of what each witness had to say. In making up your mind and reaching

a verdict, do not make any decisions simply because there were more witnesses on one side
      Case 7:18-cr-00128 Document 99 Filed on 04/30/19 in TXSD Page 5 of 7



than on the other. Do not reach a conclusion on a particular point just because there were more

witnesses testifying for one side on that point. You will always bear in mind that the law never

imposes upon a defendant in a criminal case the burden or duty of calling any witnesses or

producing any evidence.



                   CAUTION—CONSIDER ONLY CRIME CHARGED
                                              1.19


       You are here to decide whether the government has proved beyond a reasonable

doubt that the defendant is guilty of the crime charged. The defendant is not on trial for any

act, conduct, or offense not alleged in the indictment. Neither are you called upon to return a

verdict as to the guilt of any other person or persons not on trial as a defendant in this case,

except as you are otherwise instructed.



                      SINGLE DEFENDANT—MULTIPLE COUNTS
                                     1.21


       A separate crime is charged in each count of the indictment. Each count, and the

evidence pertaining to it, should be considered separately. The fact that you may find the

defendant guilty or not guilty as to one of the crimes charged should not control your verdict as

to any other.



                                  DUTY TO DELIBERATE
                                              1.24

       To reach a verdict, whether it is guilty or not guilty, all of you must agree. Your verdict

must be unanimous on each count of the indictment. Your deliberations will be secret. You will
      Case 7:18-cr-00128 Document 99 Filed on 04/30/19 in TXSD Page 6 of 7



never have to explain your verdict to anyone.

       It is your duty to consult with one another and to deliberate in an effort to reach

agreement if you can do so. Each of you must decide the case for yourself, but only after an

impartial consideration of the evidence with your fellow jurors. During your deliberations,

do not hesitate to reexamine your own opinions and change your mind if convinced that you were

wrong. But do not give up your honest beliefs as to the weight or effect of the evidence solely

because the opinion of your fellow jurors, or for the mere purpose of returning a verdict.

       Remember at all times, you are judges—judges of the facts. Your duty is to decide

whether the government has proved the defendant guilty beyond a reason- able doubt.

       When you go to the jury room, the first thing that you should do is select one of your

number as your foreperson, who will help to guide your deliberations and will speak for you

here in the courtroom.

       A verdict form has been prepared for your convenience.

       [Explain verdict form.]

       The foreperson will write the unanimous answer of the jury in the space provided for

each count of the indictment, either guilty or not guilty. At the conclusion of your

deliberations, the foreperson should date and sign the verdict.

       If you need to communicate with me during your deliberations, the foreperson should

write the message and give it to the court security officer. I will either reply in writing or

bring you back into the court to answer your message.

       Bear in mind that you are never to reveal to any person, not even to the court, how

the jury stands, numerically or otherwise, on any count of the indictment, until after you have

reached a unanimous verdict.
     Case 7:18-cr-00128 Document 99 Filed on 04/30/19 in TXSD Page 7 of 7



                                           Respectfully submitted,

                                           s/Christopher Sully
                                           CHRISTOPHER SULLY
                                           Attorney-in-Charge
                                           Counsel for Selene Suarez
                                           Southern District of Texas 1119552
                                           Texas State Bar No. 24072377
                                           LAW OFFICE OF CHRIS SULLY
                                           5804 N. 23rd St.
                                           McAllen, TX 78504
                                           Tel.: (956) 413-7271
                                           Fax: (888) 990-1525
                                           csully@sullylaw.com

                                           s/Alejandro Ballesteros
                                           ALEJANDRO BALLESTEROS
                                           Counsel for Selene Suarez
                                           Texas State Bar No. 24053086
                                           Southern District of Texas 2218288
                                           Ballesteros Gonzalez Law Firm, PLLC
                                           BBVA Compass Bank Tower
                                           3900 N. 10th St., Suite 980
                                           McAllen, Texas 78501
                                           Tel.: (956) 800-4418
                                           Fax: (956).800-4419


                                 CERTIFICATE OF SERVICE

       On April 30, 2019, these proposed jury instructions were served on Assistant U.S.

Attorneys Patricia Profit and Scott Greenbaum via ECF.



                                                  s/Christopher Sully
                                                  CHRISTOPHER SULLY
